DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
This action is in reply to the Amendments/Response filed on the 27th of May in 2022. The Drawings  has been amended, objections are withdrawn. The Specifications has been amended, objections are withdrawn. Claims 1, 3, 4, 6, 7 and 10 have been amended. No additional claims have been added. Claim 5 has been combined into Claim 1, Claim 5 have been cancelled. Claim 10 has been amended, objections has been withdrawn. Claims 1-4 and 6-10 are currently pending and have been examined.
Response to Claim Arguments
Applicant’s arguments, see pages 2-3, filed the 27th of May in 2022, with respect to claims 1-4 have been fully considered and are persuasive.  The applicant’s amendment to Claim 4 is sufficient to overcome the rejection under 35 USC 112, the rejection has been withdrawn. The applicant’s amendments to Claim 1-4 are sufficient to overcome the rejection under 35 USC 102 of claims 1-4, the rejection has been withdrawn. 
Allowable Subject Matter
	Claims 1-4 and 6-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding Claim 1, as detailed in the Office action dated 4/18/22 herein incorporated by reference, the closest art of record Larson (US 6948410) does not teach, suggest, or make obvious a mandrel which includes a threaded section, cylindrical shaft, positioning member, abutting member, and flange that is blocked between the positioning member and abutting member. It would not have been obvious to combine the cylinder shaft and the threaded shaft with a flange between the positioning member and abutting member of the mandrel of Larson (US 6948410), as this would result in a non-function structure and would effectively destroy the purpose of Larson’s torque wrench. Claims 2-4 and 6-10 are allowed as being dependent from allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/               Examiner, Art Unit 3723                                                                                                                                                                                         
/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723